


Exhibit 10.49

 

CABLEVISION CHOICE SEVERANCE PAY PLAN

 

ARTICLE I
PURPOSE OF THE PLAN

 

The Cablevision CHOICE Severance Pay Plan (previously called the Cablevision
Systems Corporation Severance Pay Plan) (the “Plan”) was established by
Cablevision Systems Corporation (now known as CSC Holdings, Inc.) (the
“Company”), effective as of May 1, 1994, and subsequently has been amended to
continue to provide for the discretionary payment by the Company of severance
benefits under certain circumstances.  The Plan as amended supersedes any and
all previous severance practices and policies of the Company and its affiliates
with respect to which the Plan is extended.  This document serves as both the
Plan document and as a summary plan description of the Plan.

 

ARTICLE II
ADMINISTRATION

 

Except to the extent such authority is retained by the Company, or the
Administrative Committee as described in Article VII, and to the extent
consistent with the Plan, the Plan shall be administered by the Corporate Senior
Vice President, Employee Relations of the Company (the “Administrator”).  The
Administrator shall have full authority, in his or her sole and absolute
discretion, to administer the Plan, including the authority to interpret,
construe and apply any provisions of the Plan and to decide all matters arising
in connection with the operation or administration of the Plan.  The
Administrator shall have the further authority to permit Company affiliates to
adopt the Plan.  The decisions of the Company, Administrator and Administrative
Committee shall be final and binding on all parties.

 

The Administrator shall be the plan administrator and named fiduciary of the
Plan for purposes of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

 

ARTICLE III
ELIGIBILITY

 

An employee of the Company or any affiliate who has adopted the Plan shall be
eligible to participate in the Plan only if designated in writing as such by the
Administrator or his or her authorized designee, in his or her sole discretion. 
An employee who is not so designated by the Administrator or his or her
authorized designee as eligible to participate hereunder shall not be entitled
to any benefits under the Plan.  No employee may rely on any notification of
entitlement to any severance benefit from the Plan other than a written
notification delivered to the employee from the Administrator or his or her an
authorized designee.  An employee so designated as eligible to participate in
the Plan shall be referred to herein as an “Employee.”

 

--------------------------------------------------------------------------------


 

ARTICLE IV
BENEFIT CONDITIONS AND BENEFITS

 

The Administrator shall have sole discretion to determine:  (a) under what
conditions severance benefits shall be available to any Employee; (b) the
particular type and amount of severance benefits that shall be made available
and the duration thereof; (c) the manner and form in which such severance
benefits shall be paid or provided to any Employee; and (d) any other applicable
terms and conditions for receiving and retaining severance benefits.  To the
extent that a federal, state or local law may require the Company to make a
payment to an Employee, including but not limited to a payment under the Worker
Adjustment and Retraining Notification Act, because of that Employee’s
termination of employment (other than any salary, bonus or vacation pay earned
prior to the date of such termination of employment), any severance benefits
payable under the Plan shall be reduced by the amount of the statutorily
required benefit.  In any event, the Plan provides for discretionary benefits
only, and the Company and Administrator reserve the right with respect to any
Employee not to provide any severance benefits or to provide benefits that
differ in amount or terms and conditions with respect to different Employees.

 

ARTICLE V
RELEASE

 

Benefits paid under this Plan shall be subject to, and conditioned upon, the
Employee’s execution and return to the Administrator of an executed copy of the
Company’s severance agreement as then in effect, which agreement shall include
among other things (a) a waiver and release of claims releasing, to the maximum
extent permitted by law, all claims that relate to or arise out of the
Employee’s employment or termination of employment with the Company and its
affiliates; and (b) such other terms and conditions as the Company or
Administrator in its sole discretion may require.

 

ARTICLE VI
AMENDMENT OR TERMINATION OF THE PLAN

 

The Company reserves the right in its sole and absolute discretion to amend,
modify or terminate the Plan, in whole or in part, and at any time by action of
its Board of Directors.

 

ARTICLE VII
CLAIMS PROCEDURE

 

An Employee claiming a benefit under the Plan that has been denied for any
reason may file a written claim with the Administrator within 60 days of the
Employee’s termination of employment.  The Employee will be notified in writing
within 90 days after the claim is filed (or the Employee will receive a written
notice within such 90 days stating an additional 90 days is needed to rule upon
the claim, in which case the Employee will receive a written notice within 180
days).  If the claim is denied, the notification will (a) indicate the reasons
for the denial and cite the specific Plan provisions on which the denial is
based; (b) describe any additional information that may be needed for approval
of the Employee’s claim; and (c) explain the review procedure.

 

2

--------------------------------------------------------------------------------


 

An Employee may request a review of the claim denial within 60 days after
receipt of the denial notice.  The written request should be sent to:

 

Cablevision Employee Benefit Plans
Administrative Committee
c/o CSC Holdings, Inc.
1111 Stewart Avenue
Bethpage, NY 11714

 

The Employee may request in writing the opportunity to review pertinent
documents prior to submission of a written appeal. Within 60 days after
receiving the written appeal, the Administrative Committee will notify the
Employee in writing of its final decision (or the Employee will receive a
written notice within such 60 days stating an additional 60 days is needed to
rule upon the claim, in which case the Employee will receive a written notice
within 120 days).  This decision will contain specific reasons and cite the Plan
provisions on which the denial is based.

 

ARTICLE VIII
MISCELLANEOUS PROVISIONS

 

(a)                                  No Employee may assign or transfer any part
of his or her rights or duties hereunder, or any benefits due to him or her
hereunder, to any other person.

 

(b)                                 The Plan shall, in all respects, be governed
by, and construed and enforced in accordance with, the laws of the State of New
York without reference to the principles of conflicts of law, except to the
extent preempted by ERISA.

 

(c)                                  All amounts payable hereunder to an
Employee shall be subject to all applicable federal, state or local taxes that
the Company or an affiliate may reasonably determine are required to be
withheld.

 

(d)                                 Nothing contained herein shall confer upon
any Employee the right to be retained in the service of the Company or an
affiliate nor limit the right of the Company or an affiliate to discharge or
otherwise deal with any Employee.

 

(e)                                  The Plan shall be unfunded.  Benefits under
the Plan shall be paid from the general assets of the employer from which the
Employee terminates employment and no provision shall at any time be made with
respect to segregating assets of the Company or an affiliate for payment of any
benefits hereunder.  No Employee or any other person shall have any interest in
any particular assets of the Company or an affiliate by reason of the right to
receive benefits under the Plan and any such Employee or other person shall have
only the rights of an unsecured creditor of the Company or an affiliate with
respect to any rights under the Plan.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IX
ADDITIONAL INFORMATION

 

Plan Name:

Cablevision CHOICE Severance Pay Plan

 

 

Plan Sponsor:

CSC Holdings, Inc.
1111 Stewart Avenue
Bethpage, NY  11714

 

 

Plan Sponsor’s EIN:

11-2776686

 

 

Plan Number:

508

 

 

Type of Plan:

Welfare

 

 

Plan Year End:

December 31

 

 

Plan Administrator:

Corporate Senior Vice President, Employee Relations
CSC Holdings, Inc.
1111 Stewart Avenue
Bethpage, NY  11714
Telephone:  (516) 803-1414

 

 

Agent for Service of Legal Process:

Cablevision Employee Benefit Plans
Administrative Committee
c/o  CSC Holdings, Inc.
1111 Stewart Avenue
Bethpage, NY  11714
Attention:  Legal Department

 

ARTICLE X
EMPLOYEE RIGHTS UNDER ERISA

 

As a participant in the Plan, an Employee is entitled to certain rights and
protections under ERISA and regulations issued by the Department of Labor. 
ERISA provides that all Plan participants shall be entitled to:

 

(a)                                  Examine, without charge, at the
Administrator’s office and at other locations, all Plan documents, including
copies of all documents filed with the U.S. Department of Labor (such as annual
reports and Plan descriptions).

 

(b)                                 Obtain copies of the Plan document and other
Plan information, if any, upon written request to the Administrator.  The
Administrator may make a reasonable charge for the copies.

 

In addition to creating certain rights and protections for Plan participants,
ERISA imposes obligations upon the persons who are responsible for the operation
of the Plan.  These people are referred to as “fiduciaries.”  Fiduciaries must
act solely in the interest of all of the Plan participants and beneficiaries,
and they must exercise prudence in the performance of their

 

4

--------------------------------------------------------------------------------


 

duties.  Fiduciaries who violate ERISA may be removed and required to reimburse
any losses they may have caused the Plan.

 

No one, including an employer, may fire an Employee or otherwise discriminate
against an Employee to prevent the Employee from obtaining a benefit or
exercising his or her rights under ERISA.  If an Employee’s claim for a benefit
is denied, in whole or in part, he or she must receive a written explanation of
the reason for the denial. In addition, the Employee may obtain copies of
documents relating to the decision without charge.  The Employee has the right
to have the claim reviewed and reconsidered by the Administrator without charge.

 

If an Employee believes any of his or her rights under ERISA are violated or his
or her claim is denied or ignored, he or she may file suit in state or federal
court.  The Department of Labor will help with the grievance.  Legal process can
be served upon the Company by service of process upon its designated agent as
follows:

 

Cablevision Employee Benefit Plans
Administrative Committee
c/o CSC Holdings, Inc.
1111 Stewart Avenue
Bethpage, New York  11714-3581
Attn: Legal Department

 

In addition to any penalties involved, the court may include the Employee’s
legal costs and attorneys’ fees in the settlement, if it is in the Employee’s
favor.  If the Employee loses the suit, the court may order the Employee to pay
these costs and fees for both parties.  Some examples of the situations for
which an Employee could file suit are: (1) an unreasonable delay (beyond
30 days) in providing requested Plan documents, which could result in a $110
fine for each day’s delay if it was found to be within the control of the
Administrator; (2) improper denial of the Employee’s claim for a benefit; or (3)
misuse of the Plan funds by a fiduciary.

 

If an Employee has any questions about the Plan, the Employee should contact the
Administrator.  If the Employee has any questions about his or her rights under
ERISA, the Employee should contact the nearest office of the Pension and Welfare
Benefits Administration, U.S. Department of Labor, listed in the telephone
directory or the Division of Technical Assistance and Inquiries, Pension and
Welfare Benefits Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, DC 20210.  An Employee may also obtain certain
publications about his or her rights and responsibilities under ERISA by calling
the publications hotline of the Pension and Welfare Benefits Administration.

 

5

--------------------------------------------------------------------------------
